Citation Nr: 1520440	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected depressive disorder not otherwise specified (DDNOS).  

2. Entitlement to a disability evaluation in excess of 40 percent for service-connected intervertebral disc protrusion of the lumbar spine status-post L4 to L5 and L5 to S1 transforaminal lumbar interbody fusion (TILF) and posterior spinal fusion (PSF) (lumbar spine disability), from October 1, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from November 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted an extension of temporary evaluation of 100 percent for the lumbar spine disability, effective September 1, 2008, based on surgical or other treatment necessitating convalescence; assigned a 40 percent evaluation for the lumbar spine disability, effective October 1, 2008; and granted service connection for DDNOS and assigned a 10 percent evaluation, effective November 17, 2008.  

In a notice of disagreement (NOD), received in July 2009, the Veteran expressed his disagreement with the June 2009 rating decision.  In a statement received in September 2009, the Veteran clarified that he believed his lumbar spine disability warranted a total and permanent disability rating.  In a July 2010 statement of the case (SOC), the RO readjudicated and denied the Veteran's request for an extension of temporary evaluation because of treatment for a service-connected condition requiring convalescence; and the assignment of the initial 10 percent evaluation for service-connected DDNOS.  The RO also confirmed and continued the assignment of the 40 percent evaluation for the service-connected lumbar spine disability, effective October 1, 2008.  In the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in September 2010, he perfected an appeal of the 40 percent rating assigned for the lumbar spine disability, and the 10 percent rating assigned for DDNOS.  Thus, the Board has characterized the lumbar spine disability as that which involves a claim for an increased rating, and not an extension of temporary evaluation of 100 percent for the lumbar spine disability.  

The Veteran was notified in September 2011 that he was scheduled for a videoconference hearing in October 2011; however, he failed to appear and failed to provide an explanation for why he failed to do so.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.  

In statements received in November 2008 and September 2009, the Veteran indicated that his he experienced bilateral hip, buttock and leg pain, and right foot numbness, related to his lumbar spine disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran has not undergone VA examination of either his the lumbar spine disability or DDNOS since March 2009.  Notably, the initial grant of service connection for DDNOS relied upon the March 2009 VA examination results.   As these examination reports are approximately 6 years old, on remand he should be afforded new examinations to address the nature and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, in his September 2010 VA Form 9, the Veteran indicated that the March 2009 VA psychiatric examination did not take into account the impact of his DDNOS on his daily life, and questioned the validity of the March 2009 examination.  

In the September 2010 VA Form 9, the Veteran indicated that he has received ongoing treatment at the Nashville and Clarksville VA Medical Centers (VAMCs) since 2008, and requested that records from these facilities be obtained.  Review of the record indicates that VA treatment records dated to April 2011 have been obtained.  Also, in the Form 9 he reported that he submitted  another VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (VA Form 21-4142), in order to obtain records from "Dr. Stephen White."  The claims file does not include a copy of the latest VA Form 21-4142.  Thus, the Veteran must be asked to again submit a VA Form 21-4142 for the records from Dr. White, and current treatment records from these facilities must be obtained on remand.  

Additionally, in a statement received in September 2008, the Veteran reported that he returned to work as of September 17, 2008, following his lumbar spine surgery, and was assigned light duty until December 19, 2008.  In a November 2008 statement, he indicated that since his surgery his pain level increased, and that his employer was assisting him with finding another job because of his lumbar spine disability.  A November 2008 statement from Dr. White corroborates the Veteran's assertion that his lumbar spine disability was creating problems with his employment.  Also, a March 2009 statement from a coworker at the Department of Social Work reflects observation that the Veteran was advised by his employer to seek employment elsewhere due to his physical limitations.  Finally, in the September 2010 VA Form 9, the Veteran indicated that he was no longer able to perform the physical duties of his job in law enforcement, and had to take a position in social work services that did not require him to do anything physical.  Given these assertions that the Veteran has experienced marked interference with employment due to his lumbar spine disability, the Board finds that a remand is necessary to refer the matter to the Director of Compensation for extraschedular consideration.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records, particularly including treatment records from the Nashville and Clarksville VAMCs.  Also, provide the Veteran with a VA Form 21-4142, and attempt to obtain any outstanding private treatment records, including from Dr. White.  All information which is not duplicative of evidence already received should be associated with the claims file.  If any of the relevant records sought are unavailable, notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claims.  

2. Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's lumbar spine.  

The examiner must report the complete range of motion for the lumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected lumbar spine disability.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. Then, schedule a VA examination with an appropriate specialist to determine the current severity of his service-connected DDNOS.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including a mental status evaluation.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected DDNOS on his ability to work to include whether the Veteran is unemployable because of his service-connected DDNOS.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4. Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim for entitlement to an extraschedular rating for the lumbar spine disability to the Director of Compensation Service.  

5. Readjudicate the claims for entitlement to increased ratings for the lumbar spine disability and DDNOS.  If these claims are denied, issue the Veteran a supplemental SOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



